DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 08/18/2021 in which claims 1-15 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 08/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/732,868 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Therefore, the Double Patenting provisional rejection of claims 1-5 and 11-15 previously set in the Final Office Action mailed on 06/25/2021 have been withdrawn.

Response to Amendment
Applicant’s Arguments/Remarks filed on 08/18/2021 with respect to amended independent claim 1 have been fully considered but are not persuasive. Based on the claim amendments, further consideration of the prior art of Guo was conducted, resulting in the 
Claims 1-15 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Guo fails to teach or suggest the feature that “the SCI includes an indication requiring the HARQ feedback”.
Examiner respectfully disagrees. Guo recites in paragraph [0452] “SCI can include one bit-field to indicate whether HARQ-AC/NACK feedback is required for the scheduled PSSCH or not”. This shows that Guo discloses the feature “the SCI includes an indication requiring the HARQ feedback”, since the SCI includes an indication that HARQ-ACK/NACK feedback is required.

Regarding amended independent claim 1, Applicant argues that Guo fails to teach or suggest the feature that “the PSFCH resource is associated with a first subchannel having a lowest index among plural subchannels for the PSSCH”.
Examiner respectfully disagrees. Guo recites in paragraph [0278] “the index of the PSFCH resource k can be calculated based a pre-configured function f of the index of PSSCH resource or the index of PSCCH resource and the slot index. For example, the resource k and the slot index of one associated PSFCH resource can be calculated as: [k, tpSL] = f(m, tnSL) where k is the PSFCH resource index and tpSL is the slot index for the PSFCH resource, m and tnSL are the resource index and slot index of PSCCH (or PSSCH) respectively. And where the function f(.) can be predefined in the specification”, in paragraph [0266] “where m=0, 1, 2, 3 . . .”, and in paragraph [0271] “Then in 3004, the receiver can transmit the information of NACK or ACK for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m at sidelink slot tnSL where the receiver UE detects the SA that schedules the decoded PSSCH in 3003. In the example of 3004, the associated PSFCH subchannel is PSFCH subchannel (or called PSFCH resource) m at sidelink slot tn+LSL, where the value L>0 can be configured or preconfigured”. The calculation [k, tpSL] = f(m, tnSL) shows that k, which is the PSFCH resource, is associated with m, which comprises a first subchannel (resource) index for the PSSCH since m is 0, 1, 2, 3, etc. M = 0 shows a lowest index among plural subchannels (m=0, 1, 2, 3 …) for the PSSCH. Thus, Guo discloses the feature “the PSFCH resource is associated with a first subchannel having a lowest index among plural subchannels for the PSSCH”, since the PSFCH subchannel (resource) k is associated with m, which comprises a first subchannel (resource) index for the PSSCH and the value of m=0 is a lowest index among plural subchannels (m=0, 1, 2, 3 …) for the PSSCH.

Therefore, based on the response to the arguments discussed above and the prior art of Guo, the amended independent claim 1 is rendered unpatentable. Independent claims 6 and 11 recite similar distinguishing features as claim 1 discussed above, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (US 2020/0029318).

As to claim 1, Guo teaches a method of a wireless communication device for transmitting sidelink hybrid automatic repeat request (HARQ) feedback information (Guo, Figs. 30A-30B, [0270]-[0274], a method for a UE to transmit ACK/NACK feedback for a received PSSCH), the method comprising: 
receiving configuration information related to a physical sidelink feedback channel (PSFCH) resource pool (Guo, Fig. 17, [0172]-[0175], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], Fig. 32, [0283], [0293], Fig. 39, [0346]-[0347], the UE receives a resource pool of PSSCH/PSCCH/PSFCH for sidelink transmissions. [0196]-[0197], [0203], [0205], the UE receives configuration that allocates sidelink resources for transmission and reception); 
receiving a physical sidelink shared channel (PSSCH) including a sidelink data (Guo, Fig. 30A, [0270]-[0271], a transmitter UE transmits data in PSSCH, and the UE receives and decodes the PSSCH) and sidelink control information (SCI) which includes an indication requiring the HARQ feedback (Guo, [0270], [0273], Fig. 31, [0452], a SCI is transmitted in PSSCH resource m, where the SCI include one bit-field to indicate whether HARQ-AC/NACK feedback is required for the scheduled PSSCH or not); and 
determining a PSFCH resource, for transmitting the HARQ feedback information in response to the reception of the PSSCH, within the PSFCH resource pool (Guo, [0170], Fig. 17, [0172]-[0175], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], [0293], Fig. 40, [0362], the UE can choose one PSFCH subchannel from the PSFCH resource to transmit sidelink feedback information, such as ACK/NACK HARQ, after receiving the PSSCH. The PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)), 
wherein the PSFCH resource is determined based on the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL));
wherein the PSFCH resource is associated with a first subchannel having a lowest index among plural subchannels for the PSSCH (Guo, [0266] ln 5, [0271] ln 4-12, [0278], the calculation [k, tpSL] = f(m, tnSL) shows that k, which is the PSFCH resource, is associated with m, which comprises a first subchannel (resource) index for the PSSCH since m is 0, 1, 2, 3, etc. M = 0 shows a lowest index among plural subchannels (m=0, 1, 2, 3 …) for the PSSCH); and
transmitting the HARQ feedback information using the PSFCH resource (Guo, Figs. 30A-30B, [0271], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], the UE transmits the ACK/NACK HARQ feedback on the PSFCH subchannel), based on the indication in the SCI (Guo, [0452], the UE transmits the ACK/NACK HARQ feedback based on the feedback requirement indicated in the SCI).

As to claim 2, Guo teaches wherein a PSFCH format for receiving HARQ feedback information is configured based on a physical uplink control channel (PUCCH) format (Guo, Figs. 30A-30B, [0271], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], [0453]-[0455], the UE is configured with one or more formats for sidelink feedback control information for the feedback for HARQ transmissions, where PSFCH resources are transmitted using uplink feedback channel (PUCCH) resources).

As to claim 3, Guo teaches wherein the configuration information about the PSFCH resource pool includes timing gap information between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)).

As to claim 4, Guo teaches wherein the timing gap information is configured with a minimum timing gap between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. A minimum gap of one symbol is used between the PSSCH and the PSFCH. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)).

As to claim 5, Guo teaches wherein the PSFCH resource is determined based on a sub-channel index for a sub-channel used for receiving the PSSCH or a physical sidelink control (Guo, [0170], Fig. 17, [0172]-[0175], 30A-30B, [0270]-[0271], [0273]-[0275], [0293], Fig. 40, [0362], the UE can choose one PSFCH subchannel from the PSFCH resource to transmit sidelink feedback information, such as ACK/NACK HARQ. The PSCCH is transmitted on resource m and is associated with a PSFCH subchannel m used for the ACK/NACK HARQ feedback transmission. Also, the NACK/ACK feedback is transmitted for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m. [0278], additionally, a function f(.) is used to determine the index of the PSFCH resource based on the PSCCH or PSSCH resource index).

As to claim 6, Guo teaches a method of a wireless communication device for receiving sidelink hybrid automatic repeat request (HARQ) feedback information (Guo, Figs. 30A-30B, [0270]-[0274], a method for a UE to receive ACK/NACK feedback that corresponds to a PSSCH), the method comprising: 
transmitting a physical sidelink shared channel (PSSCH) including a sidelink data (Guo, Fig. 30A, [0270]-[0271], a transmitter UE transmits data in PSSCH, and the UE receives and decodes the PSSCH) and sidelink control information (SCI) which includes an indication requiring the HARQ feedback (Guo, [0270], [0273], Fig. 31, [0452], a SCI is transmitted in PSSCH resource m, where the SCI include one bit-field to indicate whether HARQ-AC/NACK feedback is required for the scheduled PSSCH or not); and 
receiving the HARQ feedback information using a physical sidelink feedback channel (PSFCH) resource (Guo, Figs. 30A-30B, [0271]-[0272], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], the UE receives the ACK/NACK HARQ feedback on the PSFCH subchannel), based on the indication in the SCI (Guo, [0452], the UE receives the ACK/NACK HARQ feedback based on the feedback requirement indicated in the SCI),
wherein the PSFCH resource for receiving HARQ feedback information is within a PSFCH resource pool (Guo, Fig. 17, [0172]-[0175], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], Fig. 32, [0283], [0293], Fig. 39, [0346]-[0347], the UE receives a resource pool of PSFCH (such as ACK/NACK HARQ) for sidelink transmissions. [0196]-[0197], [0203], [0205], the UE receives configuration that allocates sidelink resources for transmission and reception. The UE detects the NACK or ACK feedback from the PSFCH that is associated with the PSSCH resource), 
wherein the PSFCH resource is based on the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)), and 
wherein the PSFCH resource is associated with a first subchannel having a lowest index among plural subchannels for the PSSCH (Guo, [0266] ln 5, [0271] ln 4-12, [0278], the calculation [k, tpSL] = f(m, tnSL) shows that k, which is the PSFCH resource, is associated with m, which comprises a first subchannel (resource) index for the PSSCH since m is 0, 1, 2, 3, etc. M = 0 shows a lowest index among plural subchannels (m=0, 1, 2, 3 …) for the PSSCH).

As to claim 7, Guo teaches wherein a PSFCH format is configured based on a physical uplink control channel (PUCCH) format (Guo, Figs. 30A-30B, [0271], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], [0453]-[0455], the UE is configured with one or more formats for sidelink feedback control information for the feedback for HARQ transmissions, where PSFCH resources are transmitted using uplink feedback channel (PUCCH) resources).

As to claim 8, Guo teaches wherein the PSFCH resource pool is based on configuration information of a radio resource control (RRC) signal (Guo, [0196]-[0198], [0203], [0205], the UE receives configuration that allocates sidelink resources for transmission and reception via RRC signaling, where the sidelink resources include the PSFCH resource pool (Fig. 17, [0172]-[0175], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], Fig. 32, [0283], [0293], Fig. 39, [0346]-[0347])), and 
wherein the configuration information includes timing gap information between the transmission of the PSSCH and the reception of the HARQ feedback information in response to the transmission of the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)).

As to claim 9, Guo teaches wherein the timing gap information is configured with a minimum timing gap between the transmission of the PSSCH and the reception of the HARQ feedback information in response to the transmission of the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. A minimum gap of one symbol is used between the PSSCH and the PSFCH. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)).

As to claim 10, Guo teaches wherein the PSFCH resource is determined based on a sub-channel index for a sub-channel used for transmitting the PSSCH or a physical sidelink (Guo, [0170], Fig. 17, [0172]-[0175], 30A-30B, [0270]-[0271], [0273]-[0275], [0293], Fig. 40, [0362], the UE can choose one PSFCH subchannel from the PSFCH resource to transmit sidelink feedback information, such as ACK/NACK HARQ. The gNB determines and indicates the feedback subchannel to transmit the ACK/NACK HARQ feedback, such as PSFCH and PUCCH. The PSCCH is transmitted on resource m and is associated with a PSFCH subchannel m used for the ACK/NACK HARQ feedback transmission. Also, the NACK/ACK feedback is transmitted for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m. [0278], additionally, a function f(.) is used to determine the index of the PSFCH resource based on the PSCCH or PSSCH resource index).

As to claim 11, Guo teaches a wireless communication device of transmitting sidelink hybrid automatic repeat request (HARQ) feedback information (Guo, Fig. 3, [0087]-[0091], Figs. 30A-30B, [0270]-[0274], a UE performing a method to transmit ACK/NACK feedback for a received PSSCH), the wireless communication device comprising: 
a receiver (Guo, Fig. 3, [0087]-[0091], the UE includes an antenna and RF to transmit and receive radio signals) configured to receive configuration information related to a physical sidelink feedback channel (PSFCH) resource pool (Guo, Fig. 17, [0172]-[0175], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], Fig. 32, [0283], [0293], Fig. 39, [0346]-[0347], the UE receives a resource pool of PSSCH/PSCCH/PSFCH for sidelink transmissions. [0196]-[0197], [0203], [0205], the UE receives configuration that allocates sidelink resources for transmission and reception) and receive a physical sidelink shared channel (PSSCH) including a sidelink data (Guo, Fig. 30A, [0270]-[0271], a transmitter UE transmits data in PSSCH, and the UE receives and decodes the PSSCH) and sidelink control information (SCI) which includes an indication requiring the HARQ feedback (Guo, [0270], [0273], Fig. 31, [0452], a SCI is transmitted in PSSCH resource m, where the SCI include one bit-field to indicate whether HARQ-AC/NACK feedback is required for the scheduled PSSCH or not); 
(Guo, Fig. 3, [0087]-[0091], the UE includes a processor to control the functions of the UE) configured to determine a PSFCH resource, for transmitting the HARQ feedback information in response to the reception of the PSSCH, within the PSFCH resource pool (Guo, [0170], Fig. 17, [0172]-[0175], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], [0293], Fig. 40, [0362], the UE can choose one PSFCH subchannel from the PSFCH resource to transmit sidelink feedback information, such as ACK/NACK HARQ, after receiving the PSSCH. The PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)),
wherein the PSFCH resource is determined based on the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)), 
wherein the PSFCH resource is associated with a first subchannel having a lowest index among plural subchannels for the PSSCH (Guo, [0266] ln 5, [0271] ln 4-12, [0278], the calculation [k, tpSL] = f(m, tnSL) shows that k, which is the PSFCH resource, is associated with m, which comprises a first subchannel (resource) index for the PSSCH since m is 0, 1, 2, 3, etc. M = 0 shows a lowest index among plural subchannels (m=0, 1, 2, 3 …) for the PSSCH); and 
a transmitter (Guo, Fig. 3, [0087]-[0091], the UE includes an antenna and RF to transmit and receive radio signals) configured to transmit the HARQ feedback information using the PSFCH resource (Guo, Figs. 30A-30B, [0271], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], the UE transmits the ACK/NACK HARQ feedback on the PSFCH subchannel), based on the indication in the SCI (Guo, [0452], the UE transmits the ACK/NACK HARQ feedback based on the feedback requirement indicated in the SCI).

As to claim 12, Guo teaches wherein a PSFCH format for receiving HARQ feedback information is configured based on a physical uplink control channel (PUCCH) format (Guo, Figs. 30A-30B, [0271], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], [0453]-[0455], the UE is configured with one or more formats for sidelink feedback control information for the feedback for HARQ transmissions, where PSFCH resources are transmitted using uplink feedback channel (PUCCH) resources).

As to claim 13, Guo teaches wherein the configuration information about the PSFCH resource pool includes timing gap information between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)).

As to claim 14, Guo teaches wherein the timing gap information is configured with a minimum timing gap between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. A minimum gap of one symbol is used between the PSSCH and the PSFCH. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)).

As to claim 15, Guo teaches wherein the PSFCH resource is determined based on a sub-channel index for a sub-channel used for receiving the PSSCH or a physical sidelink control channel (PSCCH) (Guo, [0170], Fig. 17, [0172]-[0175], 30A-30B, [0270]-[0271], [0273]-[0275], [0293], Fig. 40, [0362], the UE can choose one PSFCH subchannel from the PSFCH resource to transmit sidelink feedback information, such as ACK/NACK HARQ. The PSCCH is transmitted on resource m and is associated with a PSFCH subchannel m used for the ACK/NACK HARQ feedback transmission. Also, the NACK/ACK feedback is transmitted for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m. [0278], additionally, a function f(.) is used to determine the index of the PSFCH resource based on the PSCCH or PSSCH resource index).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473